DETAILED ACTION
1.	Claims 1-19 of U.S. Application 16/691106 filed on November 21, 2019 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on November 21, 2019 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the housing" in line 8.  There is insufficient antecedent basis for this limitation in the claim, therefore it is unclear if the applicant is referring to the first or second housing.  The examiner will interpret as -- the first and second housing --.
Claim 2 recites the limitation "the housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim, therefore it is unclear if the applicant is referring to the first or second housing.  The examiner will interpret as -- the first and second housing --.
Claims 3-19 are also rejected due to dependence on claim 1.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1, 2 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al (Jang) (WO 2019039845, see English Machine Translation attached).
	Regarding claim 1 (as best understood see 112b rejection above), Jang teaches (see figs. 1-3 below) a seat ventilation blower (title, Abstract) comprising: 
a first housing (110); a second housing (120) coupled and assembled to the first housing (110) (page 2); 
an impeller (20) inserted inside the first housing (110) or the second housing (120), the impeller (20) configured to rotate (Abstract, page 2); and 
a circuit board body (400) having a motor assembly (30) coupled to the impeller (20) to rotate the impeller (20) (Abstract, pages 2 and 4), 
wherein the circuit board body (400) is configured to control operation of the motor assembly (30) and installed in the housing when the first and second housings (110, 120) are coupled and assembled together (Abstract, pages 2 and 4).


    PNG
    media_image1.png
    403
    671
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    656
    416
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    445
    847
    media_image3.png
    Greyscale

Regarding claim 2/1 (as best understood see 112b rejection above), Jang teaches (see figs. 1-3 above) an exothermic element (40) mounted on the circuit board body (400) is arranged between the housing (110, 120) and a position out of a range of blades of the impeller (20) to be cooled (Abstract, pages 1 and 3).
Regarding claim 8/1, Jang teaches (see figs. 1-3 above) an air intake port (111) for sucking air is formed on a top side of the first housing (110) (Abstract, page 2).
Regarding claim 9/1, Jang teaches (see figs. 1-3 above) a plurality of air discharge ports (112) for discharging air are formed on a lateral side of the first housing (110) or the second housing (120) (Abstract, page 2).
Regarding claim 10/1, Jang teaches (see figs. 1-3 above) a column portion (121) for fixing the circuit board body (400) is formed on a center of the second housing (120) (page 2).
Regarding claim 11/10/1, Jang teaches (see figs. 1-3 above) the column portion (121) is formed with a catching projection having a stepped portion for fixing the circuit board body (400) at a predetermined height (fig. 2; page 2).
Regarding claim 12/1, Jang teaches (see figs. 1-3 above and annotated fig. 2 section below) the impeller (20) is provided19Attorney Docket No. 048301-493001US(PATENT) with an annular ring (see annotated fig. 2 section below) and a disk plate ring (see annotated fig. 2 section below) which are arranged in parallel, and wherein a plurality of blades (see annotated fig. 2 section below) are arranged to be inclined at a predetermined interval with respect to each other around a rotating shaft (see annotated fig. 3 above) and between the annular ring (see annotated fig. 2 section below) and the disk plate (see annotated fig. 2 section below) (Abstract).

    PNG
    media_image4.png
    383
    502
    media_image4.png
    Greyscale

Regarding claim 13/1, Jang teaches (see figs. 1-3 above) the circuit board body (400) comprises: a microcontroller unit (40) for generating an on/off control signal in an input signal to control turning on/off a motor (30) of the motor assembly; and a motor control circuit (40, 400) for turning on/off the motor in response to the on/off control signal (Abstract, page 3).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Sasaki (WO 2018173942, see English Machine Translation attached).
Regarding claim 3/2/1, Jang teaches the device of claim 2 but does not explicitly teach a heat dissipation pattern for cooling heat dissipation of the exothermic element is formed on one side or both sides of the circuit board body.
However, Sasaki teaches (see fig. 5b below) a heat dissipation pattern (see annotated fig. 5b below) for cooling heat dissipation of the exothermic element (101) is formed on one side or both sides of the circuit board body (4) (pages 2, 11 and 12) in order to improve cooling efficiency (Sasaki, Abstract).

    PNG
    media_image5.png
    459
    593
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jang and provide a heat dissipation pattern for cooling heat dissipation of the exothermic element is formed on one side or both sides of the circuit board body as taught by Sasaki in order to improve cooling efficiency (Sasaki, Abstract).
Regarding claim 4/3/2/1, Jang in view of Sasaki teaches the device of claim 3 but does not explicitly teach the heat dissipation pattern is formed with at least one plating hole.
However, Sasaki further teaches (see fig. 5b above) the heat dissipation pattern is formed with at least one plating hole (301, 302, 3B) (pages 2, 11 and 12) in order to improve cooling efficiency (Sasaki, Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jang in view of Sasaki and provide the heat dissipation pattern is formed with at least one plating hole as further taught by Sasaki in order to improve cooling efficiency (Sasaki, Abstract).
Regarding claim 5/4/3/2/1, Jang in view of Sasaki teaches the device of claim 4 but does not explicitly teach a total area of the plating hole is calculated based on a diameter of the plating hole and a thickness of the circuit18Attorney Docket No. 048301-493001US(PATENT) board body.
However, Sasaki further teaches (see fig. 5b above) a total area of the plating hole (301, 302, 3B) is calculated based on a diameter of the plating hole (301, 302, 3B) and a thickness of the circuit18Attorney Docket No. 048301-493001US(PATENT) board body (4) (this calculation pertains to a process and only structural elements of this apparatus claim are given patentable weight, pages 2, 11 and 12) in order to improve cooling efficiency (Sasaki, Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jang in view of Sasaki and provide a total area of the plating hole is calculated based on a diameter of the plating hole and a thickness of the circuit18Attorney Docket No. 048301-493001US(PATENT) board body as further taught by Sasaki in order to improve cooling efficiency (Sasaki, Abstract).
Regarding claim 6/3/2/1, Jang in view of Sasaki teaches the device of claim 3 but does not explicitly teach an area of the heat dissipation pattern is calculated based on a heat transfer performance value set in advance depending on a type of a circuit board of the circuit board body.
However, Sasaki further teaches (see fig. 5b above) an area of the heat dissipation pattern (see annotated fig. 5b above) is calculated based on a heat transfer performance value set in advance depending on a type of a circuit board of the circuit board body (4) (this calculation pertains to a process and only structural elements of this apparatus claim are given patentable weight, pages 2, 11 and 12) in order to improve cooling efficiency (Sasaki, Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jang in view of Sasaki and provide an area of the heat dissipation pattern is calculated based on a heat transfer performance value set in advance depending on a type of a circuit board of the circuit board body as further taught by Sasaki in order to improve cooling efficiency (Sasaki, Abstract).
Regarding claim 7/2/1, Jang teaches the device of claim 2 but does not explicitly teach the exothermic element is a specific electronic element of which a heat dissipation amount to be preset is highest among electronic elements installed on the circuit board body.
However, Sasaki teaches (see fig. 5b above) the exothermic element (101) is a specific electronic element of which a heat dissipation amount to be preset is highest among electronic elements installed on the circuit board body (4) (pages 2, 3, 11 and 12) in order to improve cooling efficiency (Sasaki, Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jang and provide the exothermic element is a specific electronic element of which a heat dissipation amount to be preset is highest among electronic elements installed on the circuit board body as taught by Sasaki in order to improve cooling efficiency (Sasaki, Abstract).
11.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Gao (U.S. PGPub No. 20180091071).
Regarding claim 14/1, Jang teaches the device of claim 1 but does not explicitly teach the motor control circuit comprises a single large current switch element for turning on/off a motor power supply for supplying power to the motor.
However, Gao teaches (see fig. 3 below) the motor control circuit (300) comprises a single large current switch element (Q2) for turning on/off a motor power supply for supplying power to the motor (¶ 20 to ¶ 25) in order to provide a reduction of heat dissipation, improve driving capability and reduce cost (Gao, ¶ 36).

    PNG
    media_image6.png
    355
    740
    media_image6.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jang and provide  a single large current switch element for turning on/off a motor power supply for supplying power to the motor as taught by Gao in order to provide a reduction of heat dissipation, improve driving capability and reduce cost (Gao, ¶ 36).
Regarding claim 15/14/1, Jang in view of Gao teaches the device of claim 14 but does not explicitly teach the motor control circuit comprises a small signal switch for turning on/off electric current to be input to a base of the large current switch element.
However, Gao further teaches (see fig. 3 above) the motor control circuit (300) comprises a small signal switch (Q1) for turning on/off electric current to be input to a base (328) of the large current switch element (Q2) (¶ 20 to ¶ 25) in order to provide a reduction of heat dissipation, improve driving capability and reduce cost (Gao, ¶ 36).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jang in view of Gao and provide the motor control circuit comprises a small signal switch for turning on/off electric current to be input to a base of the large current switch element as further taught by Gao in order to provide a reduction of heat dissipation, improve driving capability and reduce cost (Gao, ¶ 36).
12.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Hayamitsu (U.S. PGPub No. 20190159640).
Regarding claim 18/1, Jang teaches the device of claim 1 but does not explicitly teach the first housing and the second housing are assembled and fixed by a bolting.
However, Hayamitsu teaches the first housing (31) and the second housing (32) are assembled and fixed by a bolting (fig. 2; ¶ 32) in order to simplify and improve mass productivity (Hayamitsu, ¶ 32).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jang and provide the first housing and the second housing are assembled and fixed by a bolting as taught by Hayamitsu in order to simplify and improve mass productivity (Hayamitsu, ¶ 32).
13.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Aoki (U.S. Patent No. 6719534).
Regarding claim 19/1, Jang teaches (see figs. 1-3 above) a front duct (see annotated fig. 1 above) installed at a front end of the seat ventilation blower; and a back duct (see annotated fig. 1 above) installed at a rear end of the seat ventilation blower (Abstract).
Jang does not explicitly teach an on/off switch.
However, Aoki teaches (see fig. 4 below) an on/off switch (51 or 52) (col. 6: 59-67, col. 7: 1-11) in order to reduce noise (Aoki, col. 2: 1-10).

    PNG
    media_image7.png
    446
    603
    media_image7.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jang and provide an on/off switch as taught by Aoki in order to reduce noise (Aoki, col. 2: 1-10).
Allowable Subject Matter
14.	Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Fujiwara (U.S. PGPub No. 20190101132) teaches a blower includes an impeller fixed to a shaft extending along a central axis in an up-down direction, the impeller being rotatable about the central axis, a motor rotating the impeller, a motor housing outside the motor in a radial direction, a blower case outside the motor housing in the radial direction, and a circuit board below a lower end of the motor housing. A flow passage in communication with the impeller is between a radially outer surface of the motor housing and a radially inner surface of the blower case. The circuit board includes a circuit board through hole that penetrates through the circuit board in the axial direction inside the radially outer surface of the motor housing in the radial direction.
Pacilli (U.S. PGPub No. 20170146033) teaches a blower comprising: a rotor  including: a magnet and a shaft including a recess on an end of the shaft; a stator that at least partially extends within the rotor; and a compliant member; wherein the compliant member extends into the recess and the compliant member is compliant so that the compliant member allows the shaft to move.
Lofy (U.S. Patent No. 9121414) teaches a blower configured to be positioned in confined spaces and to provide ventilation of a fluid, such as temperature controlled air, is disclosed. In various embodiments, the blower is configured to have a reduced axial thickness, which can be desired in such confined spaces. In some embodiments, the blower has an integral filter, a wire channel for the routing of one or more wires, and/or an exposed backplate. In some embodiments, the blower has a snap-fit circuit board, containment system for mounting the motor, one or more vanes for directing fluid flow, shrouded impeller, and/or integrated connector.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834